                         Case 19-12115-abl          Doc 62      Entered 03/18/20 15:30:58              Page 1 of 6



NVB#113 (rev. 12/17)

                                         UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF NEVADA

In re:                                                             BK - 19-12115-ABL

Debtor 1 - JOHNNY TARVER                                           Chapter 13 Plan # 2
                                                                   Plan Modification:
Debtor 2 -                                                         Confirmation Hearing Date: May 7, 2020
                                                                   Confirmation Hearing Time: 1:30 P.M.
                                                      Debtor.

                                                        CHAPTER 13 PLAN

Section 1: Notices

1.1 - Valuation of Collateral and Lien Avoidance Requires a Separate Motion - The confirmation of this plan will not limit the
amount of a secured claim based on a valuation of the collateral for the claim, nor will it avoid a security interest or lien.

1.2 - Nonstandard Provisions - This plan        ✔   includes           does not include nonstandard provisions in Section 9.2.

Section 2: Eligibility, Commitment Period, Disposable Income, Plan Payments, and Fees

2.1 - Statement of Eligibility to Receive a Discharge
      a. Debtor 1: Is eligible to receive a Chapter 13 discharge.
         b. Debtor 2: Is eligible to receive a Chapter 13 discharge.

2.2 - Applicable Commitment Period - The applicable commitment period is 60 months.                 Monthly payments must continue
for the entire commitment period unless all allowed unsecured claims are paid in full.

2.3 - Disposable Income - Debtor is over median income.          Debtor’s monthly disposable income of ($2,089.33)         multiplied by
the applicable commitment period equals($125,359.80)

2.4 - Liquidation Value - The liquidation value of the estate is         685,709     Liquidation value is derived from the following
non-exempt assets: CA Property.

2.5 - Monthly Payments - Debtor shall make monthly payments to the Trustee as follows:
$ 500.00      for 2 months commencing       4/5/2020      - Totaling $ 1,000.00
$                  for       months commencing                     - Totaling $
$                  for       months commencing                     - Totaling $
$                  for       months commencing                     - Totaling $
$                  for       months commencing                     - Totaling $


2.6 - Additional Payments - Debtor will make additional payments to the Trustee from other sources as specified below.
Amount of Payment        Date       Source of Payment
                   Case 19-12115-abl             Doc 62         Entered 03/18/20 15:30:58             Page 2 of 6



Amount of Payment            Date        Source of Payment
      $49,070.00           4/1/2020     Sale of California home
      $5,000.00            3/2/2020     Total paid in to date




2.7 – The total amount of plan payments to the Trustee $55,070.00

2.8 - Tax Returns and Refunds - Debtor shall submit to the Trustee, within 14 days of filing the return, copies of all personal and
business tax returns filed with any federal or state taxing authority for the prior tax year, along with copies of any W-2 forms, 1098
forms, and 1099 forms. In addition to plan payments, Debtor shall turn over to the Trustee and pay into the plan the non-exempt
portion of all tax refunds for the following tax years: 2019 , 2020 , 2021 ,                   ,

 2.9 – Trustee’s Fees – Trustee’s fees are estimated to be 10% of plan payments, which totals:      $5,507.00    Trustee shall collect
these fees from payments received under the plan.

2.10 - Debtor's Attorney's Fees - Debtor's attorney's fees, costs, and filing fees in this case shall be    $5,981.00         . The sum
 of $1,000.00         has been paid to the attorney prior to the filing of the petition. The balance of    $4,981.00       shall be paid
through the plan by the Trustee.


2.11 – Additional Attorney’s Fees - For feasibility purposes, additional attorney fees are estimated to be $4,000.00    These fees
are for services that are specifically excluded on the Disclosure of Compensation of Attorney for Debtor(s) [Form B2030]. These fees
will not be reserved by the Trustee unless a request for these fees is properly filed with the Court.

2.12 - Other Administrative Expenses - All approved administrative expenses, including Mortgage Modification Meditation
Program fees, shall be paid in full unless the holder of such claim agrees to accept less or 11 U.S.C. §1326(b)(3)(B) is applicable.
        Creditor's Name                          Services Provided                   Amount Owed


Section 3: General Treatment of Claims

3.1 - Claims Must be Filed and Provided for - A proof of claim must be filed in order for the claim to be paid pursuant to this
plan. If a filed proof of claim is not provided for by this plan, no payments will be made to the claimant.

3.2 - Payment of Claims is based upon the Proof of Claim - The amount and classification of a creditor's claim shall be
determined and paid based upon its proof of claim unless the court enters a separate order providing otherwise.

3.3 - Interest on Claims - If interest is required to be paid on a claim, the interest rate shall be paid in accordance with the Chapter
13 Plan unless a separate Order of the Court establishes a different rate of interest. Interest shall accrue from the petition date on
claims secured by property with a value greater than is owed under contract or applicable non-bankruptcy law. For all other claims,
interest shall accrue from the date the plan is confirmed unless otherwise ordered by the Court.

3.4 - Payments made by Trustee - Unless otherwise stated, claims provided for in this plan shall be paid by the Trustee.

Section 4: Treatment of Secured Creditors
Case 19-12115-abl     Doc 62   Entered 03/18/20 15:30:58   Page 3 of 6




                                           See 9.2




                                            See 9.2




                    2,131.                See 9.2
                    Case 19-12115-abl            Doc 62        Entered 03/18/20 15:30:58                Page 4 of 6



             Creditor Name                  Contractional Monthly
                                                                         Maturity Date
          Collateral Description              Payment Amount
     BSI FINANCIAL SERVICES
 Residence- 1920 Asburn Dr. North Las              $1,240.00               4/1/2035
          Vegas, NV 89032
    BSI FINANCIAL SERVICES
 Rental Property- 1255 Kenwood Rd.                See 9.2                  8/1/2033
Santa Barbara, CA 93109 Santa Barbara
                County
  JPMORGAN CHASE BANK, N.A.
 Rental Property- 1255 Kenwood Rd.
Santa Barbara, CA 93109 Santa Barbara
                                                 See 9.2                    5/2037
                County

4.7 - Surrender of Collateral - Debtor surrenders the real or personal property listed below. Upon confirmation of this plan, the
stay terminates under §362(a) and §1301 with respect to the surrendered collateral listed below.
             Creditor Name                       Description of Collateral             Estimated Deficiency


Section 5: Treatment of Unsecured Creditors

5.1 - Priority Claims Paid in Full
             Creditor Name                      Full Claim        Interest Rate,
                                                                                      Estimated Total
          Collateral Description                 Amount           if Applicable
                                                                                           $0.00

5.2 - Domestic Support Obligations Assigned or Owed to a Governmental Unit - Including claims that will be paid less than the
full amount pursuant to §1322(a)(4). These claims will be paid in the amount listed below
             Creditor Name
                                           Full Claim Amount Amount to be Paid by Plan
         Collateral Description



5.3 - Specially Classified Non-Priority Unsecured Claims - The allowed non-priority unsecured claims listed below are separately
classified and will be treated as follows.
              Creditor Name                Basis for separate classification Amount to be Interest
                                                                                                   Estimated Total
           Collateral Description                   and treatment               Paid        Rate
                                                                                                                    $0.00

5.4 - Non-Priority Unsecured Claims - Allowed general non-priority unsecured claims shall be paid a pro-rata share of the funds
remaining after disbursements have been made to all other creditors provided for in this plan. This amount may change based upon
the allowed claim amounts, amended claims, interest rates, additional attorney's fees, and/or other administrative expenses. Debtor
 estimates that $8.79        will be available for non-priority unsecured claims that are not specially classified.
     ✔   Debtor shall pay 100% of all filed and allowed non-priority unsecured claims.
         Debtor's estate is solvent under §1325(a)(4) and non-priority unsecured claims shall receive interest at

Section 6: Executory Contracts and Unexpired Leases

6.1 - Debtor's Election - Debtor assumes or rejects the executory contracts and unexpired leases listed below. Any executory
contract or unexpired lease not listed below is rejected. Debtor shall timely pay all amounts due under any accepted executory
contract or unexpired lease
  Lessor's Name / Collateral Description    Assume/Reject         Expiration Date
                   Case 19-12115-abl             Doc 62       Entered 03/18/20 15:30:58              Page 5 of 6




Section 7: Distribution of Plan Payments

7.1 - Distributions - After confirmation, funds available for distribution will be paid monthly by the Trustee.

7.2 - Order of Distribution -Trustee will pay as funds are available in the following order:
    a.      Conduit payments (§4.1);
    b.      Monthly payments on secured claims as required by separate court order (§9.2);
    c.      Attorney Fees and Administrative Expenses (§2.10, §2.11, §2.12);
    d.      Modified Claims and Claims Modified and Paid in Full (§4.3, §4.4);
    e.      Conduit gap payments and Post-Petition claims (§4.1, §4.5);
    f.      Pre-Petition Arrearage claims (§4.2);
    g.      Priority claims (§5.1, §5.2);
    h.      Separately Classified Unsecured Claims (§5.3);
    i.      Non-Priority Unsecured Claims (§5.4).

Section 8: Miscellaneous Provision

8.1 Debtor Duties - In addition to the duties imposed upon Debtor by the Bankruptcy Code and Rules, the Local Bankruptcy Rules,
Administrative Orders, and General Orders, the Plan imposes the following additional duties:
    a.       Transfer of Property and New Debt - Debtor is prohibited from transferring, encumbering, selling or otherwise
          disposing of any nonexempt personal property with a value of $1,000 or more or real property with a value of $5,000 or
          more without court approval. Except as provided in §364 and §1304, Debtor may not incur new debt exceeding $1,000
          without court approval.
    b.       Insurance and Taxes - Debtor shall pay all post-petition tax obligations and maintain insurance as required by law or
          contract. Debtor shall provide evidence of such payment to Trustee upon request.
    c.       Periodic Reports - Upon request by the Trustee, Debtor shall provide the Trustee with: proof that direct payments have
          been made under §4.6 of this plan; information relating to a tax return filed while the case is pending; quarterly financial
          information regarding Debtor's business or financial affairs; and a §521(f)(4) statement detailing Debtor's income and
          expenditure for the prior tax year.
    d.       Funds from Creditors - If Debtor receives funds from a creditor which were previously disbursed to the creditor by the
          Trustee, Debtor shall immediately tender such funds to the Trustee and provide a written statement identifying the creditor
          from whom the funds were received.

8.2 Creditor Duties - In addition to the duties imposed upon a Creditor by Federal law, State Law, and contract, the Plan imposes
the following additional duties:
     a.       Release of Lien - The holder of an allowed secured claim, provided for in §4.3 or §4.4, shall retain its lien until the
           earlier of the payment of the underlying debt as determined under non-bankruptcy law or discharge under §1328. After
           either one of the foregoing events, the creditor shall release its lien and provide evidence and/or documentation of such
           release to Debtor within 30 days. In the event the creditor fails to timely release the lien, the debtor may request entry of
           an order declaring that the secured claim has been satisfied and the lien has been released.
     b.       Refund all Overpayments to the Trustee - Creditors shall not refund any payments or overpayments to the Debtor.
           1.        If a creditor withdraws its Proof of Claim after the Trustee has disbursed payments on such claim, the creditor
                shall refund all payments to the Trustee within 60 days of the withdrawal.
           2.          If a creditor amends its Proof of Claim to assert an amount less than what was previously disbursed by the
                Trustee on such claim, the creditor shall refund the overpayment to the Trustee within 60 days of the amendment.
           3.        If a creditor receives payment from the Trustee in excess of the amount asserted in its Proof of Claim or required
                to be paid under this Plan, the creditor shall refund the overpayment to the Trustee within 60 days of receiving the
                overpayment.

8.3 Vesting - Any property of the estate scheduled under §521 shall vest in Debtor upon confirmation of this plan.

8.4 Remedies of Default -
    a.      If Debtor defaults in the performance of this Plan, the Trustee or any other party in interest may request appropriate
       relief by filing a motion and setting it for hearing pursuant to Local Rule 9014.
    b.       If, on motion of a creditor, the Court terminates the automatic stay to permit a creditor to proceed against its collateral,
                   Case 19-12115-abl             Doc 62       Entered 03/18/20 15:30:58               Page 6 of 6



         unless the Court orders otherwise, the Trustee will make no further distribution to such secured claim.
    c.        Any deficiency claim resulting from the disposition of the collateral shall be paid as a non-priority unsecured claim
         provided that a Proof of Claim or Amended Proof of Claim is filed, allowed, and served on Debtor. Such deficiency claim
         shall be paid prospectively only, and chapter 13 plan payments previously disbursed to holder of other allowed claims shall
         not be recovered by the Trustee to provide a pro-rata distribution to the holder of any such deficiency claims.

8.5 Plan Extension Without Modification - If the plan term does not exceed 60 months and any claims are filed in amounts greater
than the amounts specifically stated herein, Debtor authorizes the Trustee to continue making payments to creditors beyond the term
of the plan. Debtor shall continue making plan payments to the Trustee until the claims, as filed, are paid in full or until the plan is
otherwise modified.

Section 9: Nonstandard Plan Provision

9.1 Check Box Requirement - Nonstandard plan provisions will be effective only if §1.2 of this plan indicates that this plan includes
non-standard provisions. Any nonstandard provision placed elsewhere in the plan is void.

9.2 Nonstandard Plan Provisions:
 Debtor will sell the California property which will satisfy all claims as to the California property through closing. Debtor will turn
 over funds from the sale in an amount to satisfy 100% of remaining claims through the chapter 13.


Section 10: Signatures
Executed on: March 18, 2020


/s/ JOHNNY TARVER
JOHNNY TARVER


[Debtor 2 Signature]



By filing this document, I certify that the wording and order of the provisions of this Chapter 13 plan are identical to those
contained in NVB 113, other than any nonstandard provisions set forth in §9.


/S/ Christopher P. Burke, Esq.
Christopher P. Burke, Esq.
218 S. Maryland Parkway
Las Vegas, NV 89101
(702) 385-7987
atty@cburke.lvcoxmail.com
